Br the Court
— It is too late to present a judge*s order for a change of venue, at the trial court; it ought to be deposited with the clerk at least thirty days before the trial court; and this the defendant should have taken notice of at his peril. He therefore was not entitled to the continuance which he prayed for on that ground.-J udgment affirmed. *225iri which Gale, the plaintiff below, ought to have given every opportunity for a fair trial.

May 18th.

Judge Tiumble,
delivered the resolution of the court: — The court have looked into the cases cited. In those cases, the order for the change of venue had been filed, about sixty days before the term ; and the question there decided, was, that a term having intervened after granting the order before it was filed, did not prevent its having its effect when regularly filed. We cannot see on what ground the inference attempted to Be drawn from those cases, is bottomed. There is nothing in them to warrant it. If the public were deceived or misled on that point, we have no evidence of it in the cause.- — —Motion overruled.